          Case 1:18-cv-10320-JPC Document 126 Filed 03/26/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      Master File No. 1:18-cv-10320-JPC


 IN RE EVOQUA WATER TECHNOLOGIES
 CORP. SECURITIES LITIGATION     JOINT STATUS REPORT




        Pursuant to the Court’s Amended Civil Case Management Plan and Scheduling Order, dated

September 8, 2020 (the “Order”), Lead Plaintiffs City of Omaha Police and Fire Retirement System

and Louisiana Sheriffs’ Pension & Relief Fund, Defendant Evoqua Water Technologies Corp., the

Executive and Director Defendants, the AEA Defendants, and the Underwriter Defendants

respectfully submit this joint status report.

        Further to the last joint status report, the parties are making progress in document discovery

and are continuing to meet and confer in good faith. The parties have met and conferred on

numerous occasions, both with all parties participating and bilaterally between Lead Plaintiffs and

each of the three groups of Defendants (Evoqua and the Executive and Director Defendants, the

Underwriter Defendants, and the AEA Defendants). The parties have resolved numerous disputes

concerning the scope of document discovery without the need for motion practice, while reserving

their rights to revisit negotiated issues, if appropriate, based on the course of discovery. The

Evoqua Defendants have represented that they have substantially completed production of emails,

and are well along in the production of other documents, from the sixteen “priority” custodians

and are also progressing in the production of documents from other custodians. Both the

Underwriter and AEA Defendants have represented that they have substantially completed their

document productions. Lead Plaintiffs have substantially completed their document productions.
         Case 1:18-cv-10320-JPC Document 126 Filed 03/26/21 Page 2 of 5




       As discovery continues, the parties will continue to work together and meet and confer in

good faith, and will advise the Court of any requests for adjustments to the schedule, as necessary.

Additionally, on March 19, 2021, a mediation was conducted under the auspices of Gregory

Danilow, Esq. The parties have not resolved the litigation, though discussions are continuing.

       In the absence of any current discovery disputes that require resolution by the Court, the

parties respectfully submit that a status conference with the Court is not necessary at this time.

Dated: March 26, 2021                         SCOTT+SCOTT ATTORNEYS AT LAW LLP


                                                /s/ William C. Fredericks
                                               William C. Fredericks (WF-1576)
                                               Donald A. Broggi (DB-9661)
                                               Randy Moonan (RM-3338)
                                               The Helmsley Building
                                               230 Park Avenue, 17th Floor
                                               New York, NY 10169
                                               Telephone: (212) 223-6444
                                               Facsimile: (212) 223-6334
                                               wfredericks@scott-scott.com
                                               dbroggi@scott-scott.com
                                               rmoonan@scott-scott.com

                                               BERNSTEIN LITOWITZ BERGER &
                                               GROSSMANN LLP

                                                /s/ Jeremy P. Robinson
                                               Jeremy P. Robinson
                                               Hannah Ross
                                               Jai K. Chandrasekhar
                                               1251 Avenue of the Americas
                                               New York, NY 10020
                                               Telephone: (212) 554-1400
                                               Facsimile: (212) 554-1444
                                               hannah@blbglaw.com
                                               jeremy@blbglaw.com
                                               jai@blbglaw.com

                                               Co-Lead Counsel for Lead Plaintiffs and the
                                               Proposed Class



                                                 2
Case 1:18-cv-10320-JPC Document 126 Filed 03/26/21 Page 3 of 5




                            Robert D. Klausner
                            Stuart A. Kaufman
                            KLAUSNER, KAUFMAN, JENSEN
                            & LEVINSON, P.A.
                            7080 Northwest 4th Street
                            Plantation, FL 33317
                            Telephone: (954) 916-1202
                            Facsimile: (954) 916-1232
                            bob@robertdklausner.com
                            stu@robertdklausner.com

                            Additional Counsel for Lead Plaintiff Louisiana
                            Sheriffs’ Pension & Relief Fund

                            FRIED, FRANK, HARRIS,
                            SHRIVER & JACOBSON LLP

                             /s/ Peter Simmons
                            Scott Brian Luftglass
                            Peter L. Simmons
                            Samuel Pianko Groner
                            One New York Plaza
                            New York, NY 10004
                            Telephone: (212) 859-8000
                            Facsimile: (212) 859-4000
                            scott.luftglass@friedfrank.com
                            peter.simmons@friedfrank,com
                            samuel.groner@friedfrank.com

                            Counsel for Defendants Evoqua Water
                            Technologies Corp., Ronald C. Keating,
                            Benedict J. Stas, Anthony Webster, Martin Lamb,
                            Nick Bhambri, Gary Cappeline, Judd Gregg, Brian
                            R. Hoesterey, Vinay Kumar, and Peter M. Wilver

                            PAUL, WEISS, RIFKIND, WHARTON &
                            GARRISON LLP

                             /s/ Audra J. Soloway
                            Audra J. Soloway
                            Brady M. Sullivan
                            1285 Avenue of the Americas
                            New York, NY 10019
                            Telephone: (212) 373-3000
                            Facsimile: (212) 757-3990

                              3
Case 1:18-cv-10320-JPC Document 126 Filed 03/26/21 Page 4 of 5




                            asoloway@paulweiss.com
                            bmsullivan@paulweiss.com

                            Counsel for Defendants AEA Investors LP, AEA
                            EWT Holdings LP, AEA EWT Holdings GP LLC,
                            AEA Investors Fund V LP, AEA Investors
                            Participant Fund V LP, AEA Investors QP
                            Participant Fund V LP, AEA Investors Fund V-A
                            LP, AEA Investors Fund V-B LP, AEA Investors
                            PF V LLC, AEA Investors Partners V LP, and AEA
                            Management (Cayman) Ltd.

                            SHEARMAN & STERLING LLP

                             /s/ Agnes Dunogué
                            Agnès Dunogué
                            599 Lexington Avenue
                            New York, NY 10022
                            Telephone: (212) 848-5257
                            Facsimile: (646) 848-4000
                            agnes.dunogue@shearman.com

                            Counsel for Defendants Citigroup Global Markets
                            Inc., Cowen and Company, LLC, Credit Suisse
                            Securities (USA) LLC, Goldman Sachs & Co. LLC,
                            J.P. Morgan Securities LLC, Morgan Stanley & Co.
                            LLC, Raymond James & Associates, Inc., RBC
                            Capital Markets, LLC, Robert W. Baird & Co.
                            Incorporated, Stifel, Nicolaus & Company,
                            Incorporated, and Wells Fargo Securities, LLC




                              4
         Case 1:18-cv-10320-JPC Document 126 Filed 03/26/21 Page 5 of 5



                                CERTIFICATE OF SERVICE
       I hereby certify that on March 26, 2021, I caused the foregoing to be electronically filed

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the email addresses denoted on the Electronic Mail Notice List.

                                            s/ William C. Fredericks
                                            William C. Fredericks




                                                5
